 
Exhibit 10.1
 
AGREEMENT


CONCERNING THE EXCHANGE OF SECURITIES


BY AND AMONG


MAPLE MOUNTAIN PUMPKINS AND AGRICULTURE, INC.


AND


NOUVEAU EDUCATIONAL SYSTEMS, INC. AND
THE SECURITY HOLDERS OF NOUVEAU EDUCATIONAL SYSTEMS, INC.

 
 

--------------------------------------------------------------------------------

 
INDEX

 
 Page
ARTICLE I – Exchange of Securities
 
1.1           Issuance of Securities 
1.2           Exemption from Registration
1.3           Private Placement 
1.4           Shell Common Stock Outstanding 
1.5           Conversion of Debt to Equity
 
ARTICLE II – Representations and Warranties of Nouveau
 
2.1           Organization 
2.2           Capital 
2.3           Subsidiaries 
2.4           Directors and Officers 
2.5           Financial Statements 
2.6           Absence of Changes 
2.7           Absence of Undisclosed Liabilities 
2.8           Tax Returns 
2.9           Investigation of Financial Condition 
2.10           Intellectual Property Rights 
2.11           Compliance with Laws 
2.12           Litigation 
2.13           Authority 
2.14           Ability to Carry Out Obligations 
2.15           Full Disclosure 
2.16           Assets 
2.17           Material Contracts 
2.18           Indemnification 6
2.19           Criminal or Civil Acts 
2.20           Restricted Securities 
 
ARTICLE III – Representations and Warranties of Shell
 
3.1           Organization 
3.2           Capital 
3.3           Subsidiaries 
3.4           Directors and Officers 
3.5           Financial Statements 
3.6           Absence of Changes 
3.7           Absence of Undisclosed Liabilities 
3.8           Tax Returns 
3.9           Investigation of Financial Condition 
3.10           Intellectual Property Rights 
3.11           Compliance with Laws 
3.12           Litigation 
3.13           Authority 
3.14           Ability to Carry Out Obligations 
3.15           Full Disclosure 
3.16           Assets 
 
 
 
1
1
1
2
2
 
 
 
2
2
2
2
3
3
3
3
3
3
3
4
4
4
4
4
4
4
4
4
 
 
 
5
5
5
5
5
5
5
5
5
5
6
6
6
6
6
6

 
 
 

--------------------------------------------------------------------------------

 
 
 

   
 Page
 
      3.17           Material Contracts 
      3.18           Indemnification 
      3.19           Criminal or Civil Acts 
      3.20           Bulleting Board Trading Status 
 
ARTICLE IV – Covenants Prior to the Closing
Date                                                                
 
4.1           Investigative Rights 
4.2           Conduct of Business 
4.3           Confidential Information 
4.4           Notice of Non-Compliance 
4.5           Audited Financial Statements 
 
ARTICLE V – Conditions Precedent to Shell’s Performance                 
 
5.1           Conditions 
5.2           Accuracy of Representations 
5.3           Performance 
5.4           Absence of Litigation 
5.5           Officer’s Certificate 
5.6           Other Conditions 
 
ARTICLE VI – Conditions Precedent to Nouveau’s
Performance                       
 
6.1           Conditions 
6.2           Accuracy of Representations 
6.3           Performance 
6.4           Absence of Litigation 
6.5           Officer’s Certificate 
6.6           Payment of Liabilities 
6.7           Directors of Shell 
6.8           Officers of Shell 
6.9           Cancellation of Shell Common Stock 
 
ARTICLE VII – Closing                                                           
 
7.1           Closing 
7.2           Breakup Fee 
 
 
6
6
6
6
 
 
 
7
7
7
7
7
 
 
7
8
8
8
8
8
 
 
 
8 
8
8
8
8
8
8
8
9
9
 
 
 
9
9

 
 

--------------------------------------------------------------------------------

 
 

      Page       ARTICLE VIII – Covenants Subsequent to the Closing
Date                     
 
8.1           OTCBB Listing 
8.2           Form 8-K 
 
ARTICLE IX – Miscellaneous 
 
9.1           Captions and Headings 
9.2           No Oral Change 
9.3           Non-Waiver 
9.4           Time of Essence 
9.5           Entire Agreement 
9.6           Choice of Law 
9.7           Counterparts 
9.8           Notices 
9.9           Binding Effect 
9.10           Mutual Cooperation 
9.11           Finders 
9.12           Announcements 
9.13           Expenses 
9.14           Survival of Representations and Warranties 
9.15           Exhibits 
9.16           Termination, Amendment and Waiver 
 
 
9
9
 
 
 
 
10
10
10
10
10
10
10
10
10
10
10
11
11
11
11
11

 

--------------------------------------------------------------------------------


EXHIBITS


 

 
Allocation of Securities
Subscription Agreement 
Financial Statements of Nouveau 
Material Contracts of Nouveau
Financial Statements of Shell
 
Exhibit 1.1
Exhibit 1.2
Exhibit 2.5
Exhibit 2.17
Exhibit 3.5

 

 
 

--------------------------------------------------------------------------------

 

AGREEMENT


THIS AGREEMENT (“Agreement”) is made this 2nd day of March 2009, by and between
Maple Mountain Pumpkins and Agriculture, Inc., a Nevada corporation (“Shell”),
Nouveau Educational Systems, Inc., a Nevada corporation (“Nouveau”), and the
security holders of Nouveau (the “Nouveau Security Holders”) who are listed on
Exhibit 1.1 hereto and have executed Subscription Agreements in the form
attached in Exhibit 1.2 hereto.


WHEREAS, Shell desires to acquire all of the issued and outstanding common stock
of Nouveau from the Nouveau Security Holders in exchange for newly issued
unregistered shares of common stock of Shell;


WHEREAS, Nouveau desires to assist Shell in acquiring all of the issued and
outstanding common stock of Nouveau pursuant to the terms of this Agreement; and


WHEREAS, all of the Nouveau Security Holders, by execution of Exhibit 1.2
hereto, agree to exchange all of the securities they hold in Nouveau for an
equal number of the securities of Shell.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I


Exchange of Securities


1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, Shell agrees to issue and exchange 21,899,000 fully paid and
non-assessable unregistered shares of Shell’s $.001 par value common stock (the
“Shell Shares”) for all 21,899,000 issued and outstanding shares of the $.001
par value common stock of Nouveau (the “Nouveau Shares”) held by the Nouveau
Security Holders.  All Shell Shares will be issued directly to the Nouveau
Security Holders on the date the transaction contemplated by this Agreement
closes (the “Closing Date”), pursuant to the schedule set forth in
Exhibit 1.1.  Shell shall also issue (i) options to purchase Shell common stock
in the same amounts and upon the same terms and conditions as common stock
issuable upon exercise of outstanding options issued by Nouveau, and (ii) Series
A Preferred Stock in the same amounts and upon the same terms and conditions as
the Series A Preferred Stock issued by Nouveau.  The names of the persons
holding the outstanding options and the Series A Preferred Stock and the number
of outstanding options and Series A Preferred Shares are set forth in Exhibit
1.1.  Nouveau shall be free to readjust ownership of the Preferred Shares and
the Nouveau Shares so long as the number of such shares shall remain as
described in Exhibit 1.1 below.


1.2           Exemption from Registration. The parties hereto intend that all
Shell common stock to be issued to the Nouveau Security Holders shall be exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Act”), pursuant to Section 4(2) and/or Regulation D of the Act and rules
and regulations promulgated thereunder, and that each shareholder of Nouveau
receiving the Shell Shares shall be an “accredited investor” as defined in Rule
501 of Regulation D promulgated by the Securities and Exchange Commission (the
“SEC”).  In furtherance thereof, each of the Nouveau Security Holders will
execute and deliver to Shell on the Closing Date a copy of the Subscription
Agreement set forth in Exhibit 1.2 hereto.


1.3           Private Placement.  Prior to the Closing Date and as a condition
to closing, Nouveau shall raise up to $3,000,000 (the “Private Placement”)
through the placement of shares of Nouveau’s common stock which will be
exchanged for Shell’s common stock based upon the issuance of one share of Shell
common stock for each $1.00 invested in Nouveau.  To date, $1,899,000 has been
raised. The Shell shares so issued will be in addition to the 21,899,000 shares
of Shell common stock to be exchanged and issued hereunder and will include
shares issued subsequent to the date hereof and prior to the Closing Date.
 
-1-

--------------------------------------------------------------------------------

 
 
1.4           Shell Common Stock Outstanding. Shell shall have 1,250,000 shares
outstanding on the Closing Date. On the Closing Date, certain Shell stockholders
shall sell 25,000,000 shares to Nouveau for an aggregate of $350,000 and Nouveau
shall then cancel the Shell shares so purchased.  The purchase price shall be
payable at Closing as follows:  A cash payment of $75,000 and delivery of one or
more promissory notes in the aggregate amount of $275,000 (the “Notes”).  Each
Note shall bear interest at 6% per annum and shall be payable on July 1, 2010,
subject to prepayment as set forth below.  Each Note shall be convertible into
shares of Series A Preferred Stock at the rate of $1.00 per share.  In the event
that the Company or Nouveau raises funds through the sale of equity stock or
debt instruments prior to the maturity date of the Notes, 10% of the gross
proceeds therefrom shall be used to prepay the Notes immediately upon receipt of
the funds by the Company or Nouveau, as applicable.  Accordingly, following the
closing of the Agreement, Shell shall have a total of 23,149,000 shares
outstanding (excluding any additional shares of Shell to be issued to the
purchasers in the Private Placement), comprised of 21,899,000 shares held by the
Nouveau Security Holders and 1,250,000 shares retained by the original Shell
stockholders.


1.5           Conversion of Debt to Equity. On or before the Closing Date
Nouveau shall cause its control stockholder and related entities to convert
$3,934,517 of debt owed to them by Nouveau for loans advanced by them to Nouveau
into 3,934,517 shares of Nouveau Series A Preferred Stock which Series A
Preferred Stock will be convertible into Nouveau common stock based upon a
purchase price of $1.00 per share of Shell stock and which shall be duly booked
as equity on the balance sheet of Nouveau.  All such securities issued by Shell
will be converted into a like number of Series A Preferred Stock of Shell in
accordance with Section 1.1 above and which shall be in addition to the
21,899,000 shares to be issued to the Nouveau Security Holders hereunder.



ARTICLE II


Representations and Warranties of Nouveau


Nouveau hereby represents and warrants to Shell that:


2.1           Organization. Nouveau is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.


2.2           Capital. The authorized capital stock of Nouveau consists of
50,000,000 authorized shares of $.001 par value common stock, of which
21,899,000 shares of common stock are outstanding and 5,000,000 shares of
preferred stock of which approximately 3,934,517 shares are or shall be
outstanding pursuant to Section 1.5 above. All of the outstanding securities of
Nouveau are or will be upon issuance duly and validly issued, fully paid and
non-assessable.  There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities (except as provided in
Sections 1.3 and 1.5, above) or other agreements or commitments obligating
Nouveau to issue any additional shares of its capital stock of any class except
for five-year options issued to purchase up to 4,500,000 shares of Nouveau
common stock at $1.00 held by nine executive officers,  directors, senior
managers, or general counsel of Nouveau as designated in Exhibit 1.1.


2.3           Subsidiaries. Nouveau does not have any subsidiaries or own any
interest in any other enterprise except Capital Pacific University, LLC. Nouveau
operates its business under the name “Nouveau University.”


2.4           Directors and Officers. The names and titles of the directors and
officers of Nouveau, or persons designated to become directors or officers of
Shell, are as follows:
 
-2-

--------------------------------------------------------------------------------

 


Name
Position
James Piccolo
Laura Palmer Noone
Gloria Zemla
Dennis Shields
Margie Traylor
Hugh McBride
Sharon Lechter
Chairman
Chief Executive Officer, President and Director
Chief Financial Officer
Director
Director
Director
Director



2.5           Financial Statements. Exhibit 2.5 hereto consists of the audited
financial statements of Nouveau for the year ended March 31, 2008 (the “Nouveau
Financial Statements”). The Nouveau Financial Statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently followed by Nouveau throughout the periods indicated, and fairly
present the financial position of Nouveau as of the dates of the balance sheets
included in the Nouveau Financial Statements and the results of operations for
the periods indicated.  There are no material omissions or non-disclosures in
the Nouveau Financial Statements.


2.6           Absence of Changes. Except as disclosed in the audited financial
statements as of March 31, 2008 and 2007 (Exhibit 2.5) and as contemplated by
this Agreement, there have not been any material change in the financial
condition or operations of Nouveau.  As used throughout this Agreement,
“material” means:  Any change or effect (or development that, insofar as can be
reasonably foreseen, is likely to result in any change or effect) that causes
substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this transaction.


2.7           Absence of Undisclosed Liabilities. As of March 31, 2008, Nouveau
did not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the Nouveau Financial Statements.


2.8           Tax Returns. Nouveau has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable. The provisions for taxes, if any, reflected in Exhibit 2.5 are
adequate for the periods indicated.  There are no present disputes as to taxes
of any nature payable by Nouveau.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Shell,
its legal counsel and accountants shall have the opportunity to meet with
Nouveau’s accountants and attorneys to discuss the financial condition of
Nouveau during reasonable business hours and in a manner that does not interfere
with the normal operation of Nouveau’s business.  Nouveau shall make available
to Shell all books and records of Nouveau, provided, however, that Nouveau will
be under no obligation to provide any information subject to confidentiality
provisions or waive any privilege associated with any such information.


2.10           Intellectual Property Rights. Nouveau owns or has the right to
use all trademarks, service marks, trade names, copyrights and patents material
to its business.


2.11           Compliance with Laws. To the best of Nouveau’s knowledge, Nouveau
has complied with, and is not in violation of, applicable federal, state or
local statutes, laws and regulations, including federal and state securities
laws, except where such non-compliance would not have a material adverse impact
upon its business or properties.
 
-3-

--------------------------------------------------------------------------------

 
 
2.12           Litigation. Nouveau is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Nouveau, threatened
against or affecting Nouveau or its business, assets or financial
condition.  Nouveau is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  Nouveau is not engaged in any
material litigation to recover monies due to it.


2.13           Authority. The Board of Directors of Nouveau has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and Nouveau has full power and authority to execute,
deliver and perform this Agreement, and this Agreement is a legal, valid and
binding obligation of Nouveau and is enforceable in accordance with its terms
and conditions.  By execution of Exhibit 1.2, the Nouveau Security Holders will
have agreed to and approved the terms of this Agreement by the Closing Date.


2.14           Ability to Carry Out Obligations. To the best of Nouveau’s
knowledge, the execution and delivery of this Agreement by Nouveau and the
performance by Nouveau of its obligations hereunder in the time and manner
contemplated will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions of or constitute a default under
any license, indenture, mortgage, instrument, article of incorporation, bylaw,
or other agreement or instrument to which Nouveau is a party, or by which it may
be bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Nouveau, or (c) an event that would result in the creation
or imposition of any lien, charge or encumbrance on any asset of Nouveau.


2.15           Full Disclosure. None of the representations and warranties made
by Nouveau herein or in any exhibit, certificate or memorandum furnished or to
be furnished by Nouveau, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.16           Assets. Nouveau’s assets as of March 31, 2008 are fully included
in Exhibit 2.5 and are not subject to any claims or encumbrances except as
indicated in Exhibit 2.5.


2.17           Material Contracts.  All of Nouveau’s material contracts are
attached as Exhibit 2.17.  There exists no event of default or occurrence,
condition or act on the part of Nouveau or, to the knowledge of Nouveau, on the
part of any other party to any contract to which Nouveau is a party, which
constitutes or would constitute (with or without notice or lapse of time or
both) a breach of or default under any of such contracts, or cause or permit
acceleration of any obligation of Nouveau or any other party.


              2.18           Indemnification. Nouveau agrees to indemnify,
defend and hold Shell and Shell’s officers and directors harmless against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest, penalties
and reasonable attorney fees asserted by third parties against Shell which arise
out of, or result from (i) any breach by Nouveau in performing any of its
covenants or agreements under this Agreement or in any schedule, certificate,
exhibit or other instrument furnished or to be furnished by Nouveau under this
Agreement, (ii) a failure of any representation or warranty in this Article II
or (iii) any untrue statement made by Nouveau in this Agreement.


2.19           Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Nouveau has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD (FINRA) judgment or decree,
or is currently the subject to any investigation in connection with a felony
crime or Commission or NASD proceeding.


2.20           Restricted Securities.  Nouveau and the Nouveau Security Holders,
by execution of this Agreement and of Exhibit 1.2, acknowledge that all of the
Shell Shares issued by Shell are restricted securities and none of such
securities may be sold or publicly traded except in accordance with the
provisions of the Act.
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE III


Representations and Warranties of Shell


Shell represents and warrants to Nouveau that:


3.1           Organization. Shell is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.


3.2           Capital. The authorized capital stock of Shell currently consists
of 500,000,000 shares of $.001 par value common stock, of which 26,250,000
shares are currently outstanding, and, in accordance with Section 1.4, 1,250,000
shares will be outstanding on the Closing Date.  Shell also has 5,000,000 shares
of $.001 par value preferred stock authorized and none outstanding.  All of
Shell’s outstanding securities are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating Shell to issue any additional shares of its capital stock
of any class except as described in Section 1.1 above; provided that the Shell
has outstanding two convertible promissory notes, each in the amount of $2,500,
and each of which will be paid in full at Closing without conversion.


3.3           Subsidiaries. Shell does not have any subsidiaries or own any
interest in any other enterprise.


3.4           Directors and Officers. Kenneth Edwards is the sole executive
officer and director of Shell.


3.5           Financial Statements. Exhibit 3.5 hereto consists of the audited
financial statements of Shell for the years ended December 31, 2008 and 2007
(the “Shell Financial Statements”).  The Shell Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by Shell throughout the periods indicated, and
fairly present the financial position of Shell as of the dates of the balance
sheets included in the Shell Financial Statements and the results of operations
for the periods indicated.  There are no material omissions or non-disclosures
in the Shell Financial Statements.


3.6           Absence of Changes. Since December 31, 2008, there has not been
any material change in the financial condition or operations of Shell, except as
contemplated by this Agreement.


3.7           Absence of Undisclosed Liabilities. As of December 31, 2008, Shell
did not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the Shell Financial Statements.


3.8           Tax Returns. Shell has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable.


3.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Nouveau,
its legal counsel and accountants shall have the opportunity to meet with
Shell’s accountants and attorneys to discuss the financial condition of
Shell.  Shell shall make available to Nouveau all books and records of Shell.


3.10           Intellectual Property Rights. Shell does not have any patents,
trademarks, service marks, trade names, copyrights or other intellectual
property rights.
 
-5-

--------------------------------------------------------------------------------

 
 
3.11           Compliance with Laws. To the best of Shell’s knowledge, Shell has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws or regulations including federal and state securities laws.


3.12           Litigation. Shell is not a defendant in any suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Shell, threatened
against or affecting Shell or its business, assets or financial
condition.  Shell is not in default with respect to any order, writ, injunction
or decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  Shell is not engaged in any material
litigation to recover monies due to it.


               3.13           Authority. The sole Director of Shell has
authorized the execution of this Agreement and the transactions contemplated
herein, and Shell has full power and authority to execute, deliver and perform
this Agreement, and this Agreement is the legal, valid and binding obligation of
Shell, and is enforceable in accordance with its terms and conditions.


3.14           Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Shell and the performance by Shell of its obligations
hereunder will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions of or constitute a default under
any license, indenture, mortgage, instrument, article of incorporation, bylaw or
other agreement or instrument to which Shell is a party, or by which it may be
bound, nor will any consents or authorization of any party other than those
hereto be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Shell, or (c) an event that would result in the creation or
imposition of any lien, charge or encumbrance on any asset of Shell.


3.15           Full Disclosure. None of the representations and warranties made
by Shell herein, or in any exhibit, certificate or memorandum furnished or to be
furnished by Shell or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


3.16           Assets.  On the Closing Date Shell shall have no assets or
liabilities.


3.17           Material Contracts.  Shell has no material contracts.


3.18           Indemnification. Shell agrees to indemnify, defend and hold
Nouveau harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against Nouveau, which arise out of, or result from (i) any breach by
Shell in performing any of its covenants or agreements in this Agreement or in
any schedule, certificate, exhibit or other instrument furnished or to be
furnished by Shell under this Agreement,  (ii) a failure of any representation
or warranty in this Article III, or (iii) any untrue statement made by Shell in
this Agreement.


3.19           Criminal or Civil Acts. For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Shell has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Securities and Exchange Commission
(“Commission”) or NASD (FINRA) judgment or decree, or is currently the subject
to an investigation in connection with any felony crime or Commission or NASD
proceeding.


3.20           Bulletin Board Trading Status. Shell shall be in compliance with
all requirements for, and its common stock shall continue to be quoted on, the
Electronic Bulletin Board on the Closing Date, such that the common stock of
Shell may continue to be so quoted without interruption following the Closing
Date.
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE IV


Covenants Prior to the Closing Date


4.1           Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.


4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.


4.5           Audited Financial Statements.  Nouveau shall prepare financial
statements for the years ended March 31, 2008 and 2007, and for the nine month
periods ended December 31, 2008 and 2007.  The financial statements shall be
prepared in accordance with generally accepted accounting principles and
practices consistently followed by Nouveau throughout the periods indicated.  In
addition, the financial statements of Nouveau for the years ended March 31, 2008
and 2007 shall be audited by an independent registered public firm duly
registered with the Public Company Accounting Oversight Board.  The financial
statements for the years ended March 31, 2008 and 2007 and the interim financial
statements for the nine-month periods ended December 31, 2008 and 2007 shall
also meet the requirements of Article VIII of Regulation S-X.  The financial
statements required pursuant to this Section 4.5 shall be completed, the audit
reports issued, and the financial statements delivered to Shell not less than
one business day prior to the Closing Date.


ARTICLE V


Conditions Precedent to Shell’s Performance


5.1           Conditions. Shell’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article V.  Shell may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Shell of any other condition of or any of Shell’s
other rights or remedies, at law or in equity, if Nouveau shall be in default of
any of its representations, warranties or covenants under this Agreement.
 
-7-

--------------------------------------------------------------------------------

 


5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Nouveau in this Agreement or in
any written statement that shall be delivered to Shell by Nouveau under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


5.3           Performance. Nouveau shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against Nouveau on or
before the Closing Date.


5.5           Officer’s Certificate. Nouveau shall have delivered to Shell a
certificate dated the Closing Date signed by the Chief Executive Officer of
Nouveau certifying that each of the conditions specified in this Article has
been fulfilled and that all of the representations set forth in Article II are
true and correct as of the Closing Date.


5.6           Other Conditions. Nouveau shall have completed the Private
Placement as required under Section 1.3 and the conversion of its debt to equity
as required under Section 1.5.


ARTICLE VI


Conditions Precedent to Nouveau’s Performance


6.1           Conditions. Nouveau’s obligations hereunder shall be subject to
the satisfaction at or before the Closing Date of all the conditions set forth
in this Article VI. Nouveau may waive any or all of these conditions in whole or
in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Nouveau of any other condition of or any
of Nouveau’s rights or remedies, at law or in equity, if Shell shall be in
default of any of its representations, warranties or covenants under this
Agreement.


6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Shell in this Agreement or in
any written statement that shall be delivered to Nouveau by Shell under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


6.3           Performance. Shell shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Shell on or before the Closing Date.


6.5           Officer’s Certificate. Shell shall have delivered to Nouveau a
certificate dated the Closing Date signed by the Chief Executive Officer of
Shell certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article III are true
and correct as of the Closing Date.


6.6           Payment of Liabilities. On or before the Closing Date, Shell shall
have paid all outstanding obligations and liabilities of Shell through the
Closing Date, including obligations created subsequent to the execution of this
Agreement.


6.7           Director of Shell. On the Closing Date, the sole Director of Shell
shall resign and elect as directors the Nouveau directors as set forth in
Section 2.4.  At least ten days prior to the Closing Date, Shell shall prepare,
file and mail to its shareholders an information statement pursuant to Rule
14f-1 promulgated by the SEC (the “Information Statement”).  Nouveau shall
cooperate with counsel for Shell and shall provide information reasonably
requested by Shell for the Information Statement in a timely manner.
 
-8-

--------------------------------------------------------------------------------

 
 
6.8           Officers of Shell. On the Closing Date, the newly constituted
Board of Directors of Shell shall elect the officers of Nouveau as set forth in
Section 2.4 and Shell’s existing executive officer shall resign.


6.9           Cancellation of Shell Common Stock. On the Closing Date, Nouveau
shall cancel the 25,000,000 shares of common stock purchased by it from certain
stockholders of Shell pursuant to Section 1.4.


ARTICLE VII


Closing


7.1           Closing. The closing of this Agreement shall be held at the
offices of Gary A. Agron at any mutually agreeable time and date on or prior to
April 1, 2009, unless extended by mutual agreement.  At the closing:


(a)  
Nouveau shall deliver to Shell (i) copies of Exhibit 1.2 executed by the Nouveau
Security Holders, (ii) certificates representing the outstanding Nouveau Shares
duly endorsed to Shell, (iii) funds in the amount of $75,000 and duly executed
Notes for the selling stockholder(s) pursuant to Section 1.4; (iv) the officer’s
certificate described in Section 5.5, (v) signed minutes of its directors
approving this Agreement; and



(b)  
Shell shall deliver to the Nouveau Security Holders (i) stock certificates
representing an aggregate of 21,899,000 shares of Shell’s common stock exchanged
hereunder together with one share of Shell common stock for each $1.00 invested
in the Nouveau Private Placement, all pursuant to the computations set forth in
Exhibit 1.1 hereto, (ii) stock certificates representing approximately 3,934,517
shares of Shell’s Series A Preferred Stock and option grant forms representing
the right to purchase up to 4,500,000 shares of Shell’s common stock for $1.00
per share, (iii) the officer’s certificate described in Section 6.5, (iv) signed
minutes of its sole director approving this Agreement, and (v) resignations of
its sole executive officer and director pursuant to Sections 6.7 and 6.8.



7.2           Breakup Fee.  If for any reason Nouveau is unwilling or unable to
close this Agreement on or before date set forth in Section 7.1 above, and so
long as Shell is willing and reasonably able to close, Nouveau shall pay a
breakup fee of $25,000 to Shell to cover its estimated expenses in connection
with this Agreement.  Upon execution of this Agreement Nouveau shall deposit
$25,000 into escrow with counsel for Shell with instructions to release such
funds to Shell in the event closing does not occur by the date set forth in
Section 7.1 above, so long as Shell is willing and reasonably able to close.  In
the event that closing occurs by such date, such funds shall be released from
escrow as designated by Shell and credited against the $350,000 payable pursuant
to Section 1.4 above.


ARTICLE VIII


Covenants Subsequent to the Closing Date


8.1           OTCBB Listing. Following the Closing Date, Shell shall use its
best efforts to continue Shell’s common stock quotation on the Electronic
Bulletin Board.


8.2           Form 8-K.   Within four business days of Closing, new management
of Shell shall cause to be filed with the SEC a report on Form 8-K to provide
the information required pursuant to Item 2.01 of Form 8-K, including, but not
limited to, the Form 10 information required by Item 2.01(f) and the financial
statements and pro forma financial information required by Item 9.01.
 
-9-

--------------------------------------------------------------------------------

 
 

 
ARTICLE IX



Miscellaneous


9.1           Captions and Headings. The Article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Nevada.


9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:


 

 
 Shell:
 
 
 
 Maple Mountain Pumpkins and Agriculture, Inc.
706 Rildah Circle
Kaysville, UT  84037
Attn:  Ken Edwards, President
 
 Nouveau:
 
 
 
Nouveau Educational Systems, Inc.
15011 N. 75th St.
Scottsdale, AZ 85260
Attn:  Laura Palmer Noone, President

 
9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11           Finders. There are no finders in connection with this
transaction.
 
-10-

--------------------------------------------------------------------------------

 


9.12           Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.13           Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.


9.14           Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.15           Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.


9.16           Termination, Amendment and Waiver.


(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing Date:


(1)           By mutual written consent of Nouveau and Shell;


(2)           By either Nouveau or Shell;
 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before April 1, 2009.



(3)           By Nouveau, if Shell breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement; and


(4)           By Shell, if Nouveau breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement.


(b)           Effect of Termination.  In the event of termination of this
Agreement by either Shell or Nouveau, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of Nouveau or Shell.


(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of Nouveau or Shell,
action by its respective Board of Directors.
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.


Maple Mountain Pumpkins and
Agriculture, Inc.
Nouveau Educational Systems, Inc.


 
 

  By:  /s/ Ken Edwards   By:  /s/ Laura Palmer Noone        Ken Edwards,
President      Laura Palmer Noone, President